Title: To James Madison from Lafayette, 20 March 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear SirParis 20h March [1810]
The John Adams By Whom I Have Received Your Kind Letter of the 4h december is Not Yet Returned from England. I Heartily Wish She May Carry Such Arrangements as Will Have Settled the differences With one Belligerent and Must Enable Gnl. Armstrong to Call Upon the declarations Made By the other. There is for me Every Motive to Wish this tardive Recourse to Honest and Sound policy Had first taken place in france. But Since the Emperor Seems determined to Wait for the Recall of the British orders of Council I Eagerly Expect and Shall More Joyfully Welcome the Good Tidings from that Quarter. I Hope it is Superfluous to Express My feelings at the Universal Seizure of American property. My Informations Could not Be More Minute, nor of a Later date than those from General Armstrong. I am for Obvious Reasons Every Day More Attached to My plan of Retirements—But Should Much Lament My distance from Affairs Where the U. S. are Concerned Was it Not Evident that Bonaparte Cannot, in Essential points, Be influenced. I Have Had, in My Endeavours to Render Service, Many Opportunities to know that the fine Men About Him disapprove that part of His System and Conduct. That He May See What is Right, Adopt it, and Repair What Has Been Wrong is my most fervent Wish. His Attention is Now Wholly taken Up With the preparations for the Marriage Which Connects Him, By the Nearest ties of Consanguinity With the House of Austria and Every Branch of the House of Bourbon. The political State of Europe Will of Course Be Related in the Ministerial dispaches. I shall therefore Confine Myself to observations Relative to My private Concerns. Permit me, My dear friend, to Request Your Reading a Long Letter to Mr. duplantier, Which I inclose duplicate to Guard Against Any Accident of the Louisiana Mail. The Last Accounts I Have Received, the pressure of My pecuniary Embarassments, the Necessity and Urgency to obtain documents and Legal titles are there So fully Explained that I Will not trouble You With Repetitions. Yet, while I most Respectfully Aknowledge that the Gift of Congress Surpasses Every Hopes I Could form, While I am penetrated With Gratitude to My friends, and While in this Rescue from Ruin, and Expectation of Wealth I particularly Enjoy the Source to Which I am Endebted for it, I am forced to insist Upon the Speedy and Multiplied transmission of those papers Without Which No Loan Can Be Effected. I Could not Refrain, in the Letter to M. duplantier, from a few Explanations Which if they don’t Wholly Justify the Exhorbitance of My debts May at Least Some What Lessen the Blame. Permit me to Hope that Mr. Gallatin Whose kindness I feel Most Gratefully and Whose Opinion I Much Value Will not Be a Stranger to this Apologetic Attempt. I indulged in details Still More particular With our friend Jefferson Who Has Now More time to Spare. Permit me to inclose My packet to Him. I offer You the Best Wishes, Grateful Affection, and High Respect of Your old friend
Lafayette
